Exhibit 10.3

 

VOTING AGREEMENT

OF MERIDIAN WASTE SOLUTIONS, INC.

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of October 17, 2017,
by and among Meridian Waste Solutions, Inc., a New York corporation (the
“Company”), the stockholders set forth on the signature page hereof (the “Key
Stockholder”), and the investors set forth on the signature page hereof (the
“Investors”).

 

Recitals

 

A. The Company and the Investors are parities to a Securities Purchase Agreement
and related agreements (the “Transaction Documents”), pursuant to which the
Investors have agreed to purchase an aggregate of up to $3,000,000 of securities
from the Company, including shares of Series E Preferred Stock (the “Series E
Preferred Stock”).

 

B. As a condition to their willingness to enter into the Transaction Documents,
the Investors have required that the Key Stockholder agree to vote all of the
shares of common stock of the Company, par value $0.025 per share (the “Common
Stock”), and shares of Series A Preferred Stock, par value $0.001 per share (the
“Series A Preferred” and collectively with the Common Stock, the “Company
Shares”), owned of record or beneficially by the Key Stockholder, together with
any additional shares of Company Shares hereafter acquired by the Key
Stockholder or with respect to which the Key Stockholder hereafter acquires
beneficial ownership (whether by exercise or conversion of options, warrants,
debentures or other securities or otherwise) (collectively, the “Shares”) in
favor of approval of the issuance of the Series E Preferred Stock having the
designations, rights and preferences set forth in the form of Certificate of
Designations, Rights and Preferences, included as part of the Transaction
Documents, including without limitation the Conversion Price set forth therein
(the “Series E Preferred Designations”). .

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. For purposes of this Agreement, unless otherwise defined herein,
capitalized terms shall have the meaning set forth in the Transaction Documents.

 

2. Voting Shares. The Key Stockholder hereby agrees that at any meeting of
stockholders of the Company, however called, and in any action by consent of
stockholders of the Company in lieu of a meeting, the Key Stockholder will
appear at the meeting (or otherwise cause the Shares to be counted as present
thereat for purposes of establishing a quorum) and the Key Stockholder will vote
or consent to the voting of (or cause to be voted or consented) the Shares (a)
in favor of the approval of the Series E Preferred Designations, and (b) against
any action that is intended to, or that could reasonably be expected to, impede,
delay or materially adversely affect the approval of the Series E Preferred
Designations.

 



  

 

 

3. Representations and Warranties of the Key Stockholder. The Key Stockholder
represents and warrants to the Company as follows:

 

(a) Ownership of Shares. As of the date hereof, the Key Stockholder is the sole
beneficial owner of ________ shares of Common Stock. Such Shares constitute all
the Company Shares owned beneficially or of record by the Key Stockholder and
are held by the Key Stockholder, or by a nominee or custodian for the benefit of
the Key Stockholder, free and clear of all liens, security interests, pledges,
agreements, claims, charges or encumbrances (“Encumbrances”), except for
Encumbrances arising under this Agreement. Except for this Agreement, the Key
Stockholder is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any capital stock of the Company.

 

(b) Power; Binding Agreement. The Key Stockholder has all requisite power and
authority and the legal capacity to enter into this Agreement and to perform all
of the Key Stockholder’s obligations under this Agreement. The execution and
delivery by the Key Stockholder of this Agreement and the performance by the Key
Stockholder of his obligations hereunder have been duly authorized by all
necessary action on the part of the Key Stockholder, and no other action on the
part of the Key Stockholder is necessary to authorize his execution and delivery
by the Key Stockholder or the performance by the Key Stockholder. This Agreement
has been duly and validly executed and delivered by the Key Stockholder and
constitutes a valid and binding obligation of the Key Stockholder, enforceable
against the Key Stockholder in accordance with its terms. If the Key Stockholder
is married and the Key Stockholder’s Company Shares constitute community
property (or such spouse otherwise has an interest in the Shares), this
Agreement has been duly authorized, executed and delivered by, and constitutes a
valid and binding obligation of, the Key Stockholder’s spouse, enforceable
against that spouse, in accordance with its terms.

 

(c) Consents and Approvals; No Violation. The execution and delivery of this
Agreement by the Key Stockholder, the performance by the Key Stockholder of his
obligations hereunder and the consummation by the Key Stockholder of the
transactions contemplated by this Agreement does not and will not: (i) require
any consent, waiver, approval, authorization, filing, order or permit of, or
declaration, filing or registration with, or notification to, any domestic or
foreign governmental or regulatory authority or third party; (ii) result in a
breach of, or constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, or give rise to any
rights of termination, amendment, modification, acceleration or cancellation of
or loss of any benefit under, or result in the creation of any Encumbrance on
any of the assets or properties of the Key Stockholder pursuant to, any Contract
to which he/she is a party, or by which any of his assets or properties is bound
or affected; or (iii) conflict with or result in a violation of any governmental
order or law applicable to the Key Stockholder or his assets or properties.

 

4. Additional Covenants of the Key Stockholder. The Key Stockholder hereby
covenants and agrees that:

 

(a) The Key Stockholder will not enter into any transaction, take any action, or
by inaction permit any event to occur that would (i) result in any of the
representations or warranties of the Key Stockholder herein contained not being
true and correct at and as of the time immediately after the occurrence of such
transaction, action or event; or (ii) have the effect of preventing, limiting or
disabling the Key Stockholder from performing the Key Stockholder’s obligations
under this Agreement.

 



 2 

 

 

(b) The Key Stockholder will not grant any proxies or powers of attorney with
respect to any Shares, deposit any Shares into a voting trust or enter into a
voting agreement with respect to such Shares or otherwise confer upon any person
any right or authority with respect to voting in respect of such Shares or
otherwise confer upon any person any right or authority with respect to voting
in respect of such Shares; provided, however, the Key Stockholder may grant
proxies to third parties provided that such proxies are expressly made subject
to, and are fully consistent with, the terms of this Agreement.

 

(c) From and after the date hereof until the termination of this Agreement, the
Key Stockholder will not sell, transfer, pledge, hypothecate, transfer by gift,
or otherwise dispose of in any manner whatsoever, any of the Shares without
notifying the Company in advance and obtaining and delivering to the Company any
evidence that the Company may reasonably request to evidence the transferee's
agreement to be bound by this Agreement. Any transfer or other disposition in
violation of the terms of this Section 4(c) shall be null and void. If any
involuntary transfer or other disposition of any of the Shares shall occur
(including, but not limited to, a sale by the Key Stockholder’s trustee in
bankruptcy, a sale to a purchaser at any creditor’s or court sale or transfer
upon death), the transferee (which term, as used herein, shall include any and
all subsequent transferees of the initial transferee) shall take and hold such
Shares subject to all of the restrictions, liabilities an rights under this
Agreement, which shall continue in full force and effect.

 

(d) The Key Stockholder will execute and deliver any additional documents
reasonably necessary or desirable, in the opinion of the Company's counsel, to
implement and effect the provisions of this Agreement.

 

5. Adjustments to Prevent Dilution, Etc. In the event of any change in the
Company Shares by reason of any reclassification, recapitalization,
reorganization, split-up, combination, exchange of shares or readjustment, or a
stock dividend or other extraordinary distribution thereon, the term “Company
Shares” shall be deemed to refer to and include the Company Shares as well as
all such stock dividends and distributions and any shares into which or for
which any or all of the Company Shares may be changed or exchanged.

 

6. Termination of Agreement. This Agreement shall terminate and cease to have
any further force or effect immediately upon the approval of the Series E
Preferred Designations by the shareholders of the Company.

 

7. Shareholder Approval. The Company will use its best efforts to cause the
filing of an information statement or proxy statement with the Securities and
Exchange Commission to approve the Series E Preferred Designations within 20
days from the date hereof and cause the approval of the Series E Preferred
Designations by the shareholders no later than 60 days from the date hereof.

 



 3 

 

 

8. Miscellaneous.

 

(a) No Waiver. The failure of any party to exercise any right, power or remedy
under this Agreement or otherwise available in respect of this Agreement at law
or in equity, or to insist upon compliance by any other party with that party's
obligations under this Agreement, shall not constitute a waiver of any right to
exercise any such or other right, power or remedy or to demand such compliance.

 

(b) Descriptive Headings; Interpretation. The headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. References in this Agreement to
Sections and Exhibits mean a Section or Exhibit of this Agreement unless
otherwise indicated. The terms "beneficially own" and "beneficial owner" with
respect to any securities shall have the same meaning as in, and shall be
determined in accordance with, Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

 

(c) Entire Agreement; Assignment. This Agreement (including the exhibits and
other documents and instruments referred to herein), together with the
Transaction Documents shall constitute the entire agreement of the parties with
respect to the subject matter hereof and shall supersede all prior oral or
written agreements in regard thereto. Except as otherwise expressly provided
herein, this Agreement is not intended to confer upon any person not a party
hereto any rights or remedies hereunder. Except as otherwise expressly provided
herein, this Agreement shall not be assigned by operation of law or otherwise.

 

(d) Injunctive Relief, Remedies Cumulative.

 

(i) The Key Stockholder acknowledges that the Company will be irreparably harmed
and that there will be no adequate remedy at law for a violation of any of the
covenants or agreements of the Key Stockholder that are contained in this
Agreement. It is accordingly agreed that, in addition to any other remedies that
may be available to the Company upon the breach by the Key Stockholder of such
covenants and agreements, the Company shall have the right to obtain injunctive
relief to restrain any breach or threatened breach of such covenants or
agreements or otherwise to obtain specific performance of any of such covenants
or agreements.

 

(ii) No remedy conferred upon or reserved to any party herein is intended to be
exclusive of any other remedy and every remedy shall be cumulative and in
addition to every other remedy herein or now or hereafter existing at law, in
equity or by statute.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to the conflicts
of laws principles that would require the application of any other law.

 



 4 

 

 

(f) Effect of Partial Invalidity. Whenever possible, each provision of this
Agreement shall be construed in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement or the application thereof to
any party or circumstance shall be prohibited by or invalid under applicable
law, such provisions shall be ineffective to the extent of such prohibition
without invalidating the remainder of such provision or any other provisions of
this Agreement or the application of such provision to the other party or other
circumstances.

 

(g) Counterparts. This Agreement may be executed and delivered by each of the
parties hereto by facsimile machine and in two or more counterparts, each of
which counterpart, when so executed and delivered, shall be deemed to be an
original but all such counterparts shall together constitute one and the same
agreement.

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 

 5 

 



 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

    MERIDIAN WASTE SOLUTIONS, INC.

 

  By:     Name:     Title:  

 

KEY STOCKHOLDER           Name:

 

The undersigned spouse of the Key Stockholder hereby consents to, and agrees to
be bound by, the foregoing Key Stockholder Agreement.

 

   

Spouse of Key Stockholder

 

Name: Date:    

 



 6 

 

 
Signature page to Voting Agreement

 

Investor:

 

 

   

Name:

 

 

 

7



 

 

